Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-29-2002

USA v. Laine
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1274




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Laine" (2002). 2002 Decisions. Paper 677.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/677


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT


                             No. 02-1274


                     UNITED STATES OF AMERICA

                                  v.

                            EILEEN LAINE,
                                              Appellant


         On Appeal from the United States District Court
                  for the District of New Jersey
                    (D.C. Crim. No. 98-00707)
           Honorable William G. Bassler, District Judge


            Submitted under Third Circuit LAR 34.1(a)
                         October 18, 2002

           BEFORE: ROTH and GREENBERG, Circuit Judges,
                    and WARD, District Judge*

                     (Filed October 29, 2002)


                       OPINION OF THE COURT



*Honorable Robert J. Ward, Senior Judge of the United States District Court for the
Southern District of New York, sitting by designation.




GREENBERG, Circuit Judge.

      This matter comes on before this court on Eileen Laine’s appeal from the
sentencing component of a judgment of conviction and sentence entered on January 18,
2002. The United States Attorney filed an information against Laine charging her in five
counts as follows: count 1, conspiracy to commit insurance fraud in violation of 18
U.S.C. 371; count 2, conspiracy to commit tax offenses in violation of 18 U.S.C. 371;
count 3, tax evasion in violation of 26 U.S.C. 7201; count 4, money laundering in
violation of 18 U.S.C. 1956(a)(1)(B)(i) and 2; count 5, money laundering in violation
of 18 U.S.C.   1956(a)(1)(B)(i) and 2. Inasmuch as Laine cooperated with the
government the United States Attorney filed a motion for a downward departure pursuant
to U.S.S.G. 5K1.1. The district court calculated her guideline range as 78 to 97 months
predicated on a total offense level of 28 and a criminal history category of I but granted
the government’s motion and departed downward 9 levels to a total offense level of 19
which established her sentencing range as 30 to 37 months. The court then sentenced
Laine to five concurrent 30-month custodial terms to be followed by five concurrent
three-year terms of supervised release. Laine appeals, asserting that the district court
made two errors. First, she contends that the court "erred in attributing the entire loss
amount to [her] without first examining the scope of her agreement to participate in the
fraud and whether the actions of the others were reasonably foreseeable in light of that
agreement." Second, she argues that the "court erred in denying [her] a minor role
adjustment based on her integral role in the conspiracy rather than her relative
culpability." We have jurisdiction under 18 U.S.C. 3742.
      The parties appear to be in some disagreement with respect to the appropriate
standard of review to apply here. Laine asserts that we are concerned with
"interpretation and application of the sentencing guidelines" and the "proper analysis
under the sentencing guidelines" and thus our review is de novo, citing United States v.
Isaza-Zapata, 148 F.3d 236, 237 (3d Cir. 1998), and United States v. Georgiadis, 933
F.2d 1219, 1222 (3d Cir. 1991). While the government does not quarrel with Laine’s
statement of the law, it believes that there is a factual as well as a legal component in the
guidelines calculations and that we review the factual component on a clear error basis,
citing Isaza-Zapata, 148 F.3d at 237, and United States v. Fuentes, 954 F.2d 151, 152-53
(3d Cir. 1992). We are of the view that there are to a degree factual disputes here and
thus we exercise both deferential and plenary review on this appeal.
      We are satisfied that the district court’s conclusions as to the amount of the loss
attributed to Laine were fully justified. The record supports the court’s finding that
Laine "was personally involved in almost every aspect of the securities fraud." App. at
114. In this regard, the district court relied on the presentence report which it
characterized as being "very thorough." Id. We, too, have examined the presentence
report and find it to be exceptionally comprehensive. We also reject Laine’s contention
that she was entitled to a minor role adjustment. In this regard we recognize that Laine’s
share of the profits of the conspiracy was less than that of other conspirators. This
circumstance, however, does not in itself make her role "minor." See United States v.
Moore, 991 F.2d 409, 413-14 (7th Cir. 1993).
      The judgment of conviction and sentence entered January 18, 2002, will be
affirmed.


                                 /s/ Morton I. Greenberg
                                 Circuit Judge


DATED:        October 29, 2002